Case: 15-30482      Document: 00513438185         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30482
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

KENDALL WILLIAMS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-51-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Kendall Williams, federal prisoner # 30070-034, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. In
2007, Williams pleaded guilty to possessing crack cocaine with the intent to
distribute, in violation of 21 U.S.C. § 841; possessing a firearm in furtherance
of a drug-trafficking offense, in violation of 18 U.S.C. § 924(c); and being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g). With a total


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30482        Document: 00513438185   Page: 2   Date Filed: 03/24/2016


                                   No. 15-30482

offense level of 23 and a criminal history score of III, he was sentenced to 71
months for the § 841 and § 924(c) charges, with a mandatory-consecutive
60-month term on the § 924(c) charge. In August 2014, Williams filed the
instant pro se § 3582(c)(2) motion, seeking a two-level reduction to his offense
level based on retroactive Amendment 782 and his post-sentencing
rehabilitative efforts.
      The district court’s decision to deny the motion despite Williams’s
eligibility for a sentence reduction is reviewed for an abuse of discretion. See
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). If the record
shows that the district court gave due consideration to the motion as a whole
and considered the 18 U.S.C. § 3553(a) factors, even implicitly, then there is
no abuse of discretion. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th
Cir. 1995); see also United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
      Williams argues that the district court abused its discretion in denying
his motion, urging that the denial was based on a clearly erroneous assessment
of the evidence and an incomplete consideration of the § 3553(a) factors. He
asserts that a proper assessment of the evidence and factors, including the
non-serious nature of his underlying offense, as well as his personal history
and characteristics, including his pursuit of educational, vocational, and
drug-treatment opportunities while in prison, weighed in favor of awarding a
sentencing reduction.
      The district court had before it Williams’s arguments in favor of a
sentence reduction; the original and reduced guidelines ranges; Williams’s
criminal history, including three prior drug offenses; a synopsis of his
post-sentencing conduct, including approximately seventeen disciplinary
violations, which infractions included threats of bodily harm; and the
Government’s opposition to the requested sentencing reduction, urging that



                                         2
    Case: 15-30482    Document: 00513438185     Page: 3   Date Filed: 03/24/2016


                                 No. 15-30482

Williams’s early release would pose a threat to public safety. The record thus
reflects that the district court appropriately considered Williams’s § 3582(c)(2)
motion as a whole, implicitly considered the § 3553(a) factors, and took into
account the danger to the community that might result from a reduction in his
term of imprisonment. See Evans, 587 F.3d at 673; see also United States v.
Smith, 595 F.3d 1322, 1323 (5th Cir. 2010). Accordingly, Williams has not
demonstrated any abuse of discretion on the district court’s part.           See
Whitebird, 55 F.3d at 1010.
      AFFIRMED.




                                       3